DETAILED ACTION
  			
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	 This non-final office action is in response to Applicant’s filing of Application No. 17,503,825 on October 18, 2021. Claims 1-20 are currently pending and examined below.
			
 			Information Disclosure Statement
3. 	The Information Disclosure Statements filed on February 18, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

	 			Claim Rejections - 35 USC §101
4. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine,  manufacture, or com position of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to  the conditions and requirements of this title.
5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. 
 	In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, claims 1-7 are directed to a method, claim 8-13 are directed to an apparatus, and claims 14-20 are directed to A computer program product comprising at least one non-transitory computer- readable storage medium.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2. Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test). The 2019 PEG makes two changes in Step 2A: It sets forth new procedure for Step 2A (called "revised Step 2A") under which a claim is not "directed to" a judicial exception unless the claim satisfies a two-prong inquiry. The two-prong inquiry is as follows: Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). If a claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. 
 	In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
 	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 8, and 14. Claim 1 recites the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
	 associating each worker of a set of workers with one or more tasks that are scheduled to be completed by a first time; 
determining whether the each worker of the set of workers has completed the one or more tasks by the first time; 
based at least in part on the determining whether the each worker of the set of workers has completed one or more tasks by the first time, generating at least one score indicative of an impact on an entity as a result of the each worker completing or not completing the one or more tasks by the first time; and 
causing display of the at least one score on a first view of a user interface.
 	These claimed limitations under a broadest reasonable interpretation, cover functions of mental processes which include concepts performed in the human mind and a mathematical concept (including an observation, evaluation, judgment or opinion). 
The claims do not recite "a processor" or a structural device or structure. Nothing 
in the claim elements precludes the step from practically being performed as interactions of performing mental and manual activities using media storages or data. 
Functions of associating and determining data are generic computer functions 
and are also functions that can be processed within the human mind. The functions of display data are considered as insignificant post solution activity. 
 A claimed processor is regarded as a generic computer performing
generic functions without an inventive concept. A computer is simply a field of use that attempts to limit the abstract idea to a particular environment. The type of data being manipulated does not impose meaningful limitations. Looking at the elements as a combination does not add anything more than the elements analyzed individually. 
The judicial exception is not integrated into a practical application. Accordingly,
the additional element does not integrate the abstract idea into a practical application because they do not impose new meaningful limits on practicing the abstract idea. 
The claimed functions of associating data are merely considered merely as 
purely conventional functions of a general purpose computer. Applicant is reminded that using a computer to receive data, analyze or determine data (to determine a status of said data), and modify data (i.e., modify account records or status) and transmit data are basic computer functions. 
Moreover, the Specification discloses that the invention can be implemented 
using generic computer components. (See Paragraph 0055 of the applicant's specification). Each step taken individually requires no more than a general purpose computer to perform generic computer functions. 
Considered as an ordered combination, the claimed computer components do 
not anything that is already present when the steps are considered separately. 
There are no additional elements sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claim does not amount to an improvement to the functioning of the processor or the server, and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the claims are therefore directed to an abstract idea. Accordingly, independent claim 1 is directed to an abstract idea.
The remaining independent claim 8 and 14 fall short the 35 USC 101 requirement under the same rationale.


	The dependent claims do not cure this deficiency. The dependent claims when analyzed and each taken as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations) fail to establish that the claims are not directed to an abstract idea.  For the foregoing reasons, claims 1-20 cover subject matter that is judicially-excepted from patent eligibility under § 101. 		
	The dependent claims also do not include additional elements (considered both 
individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
	Claim 2 and recites further limitations that limit the abstract idea by including a score indicating a cost saved for the entity based on the set of workers completing or not completing the one or more tasks by the first time. 	
	Claim 3 recites further limitations that limit the abstract idea by including a customer score indicating whether one or more customer needs were met in engaging in the one or more tasks.
	Claim 4 recites further limitations that limit the abstract idea by generating an overall effectiveness score based at least in part on a customer score indicating whether one or more customer needs were met in engaging in the one or more tasks, wherein the overall effectiveness score is further based on a financial score that 66 4844-1304-3199indicates a cost saved for an entity based on the set of workers completing or not completing the one or more tasks by the first time.
 	Claim 5 recites further limitations that limit the abstract idea by obtaining a plurality of sensor readings derived from a plurality of sensors: on a delivery vehicle, on a wearable device of a user, and on one or more worker tools.
	Claim 6 recites further limitations that limit the abstract idea by causing display of an internal process score indicating how effective a process was for completing the one or more tasks; and causing display of a people score indicating whether individuals are performing a task correctly and are spending enough time on the one or more tasks. 

.	For the foregoing reasons, claims 5-8 cover subject matter that is judicially-excepted from patent eligibility under § 101.














			
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	Claims 1, 3, 6, 8-9, 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jilk (U.S. Patent No. 7,155,400 hereinafter “Jilk”) in view of Robin et al. (Project Management for Mining Handbook for Delivering Project Success) 
	Regarding claims 1, 8, and 14, Jilk discloses a method of defining information-based tasks, and automatically supervising and assessing manpower for carrying out the defined tasks. In so doing, Jilk teaches:
associating each worker of a set of workers with one or more tasks that are scheduled to be completed by a first time (Column 3, lines 58-67), determining whether the each worker of the set of workers has completed the one or more tasks by the first time ; based at least in part on the determining whether the each worker of the set of workers has completed one or more tasks by the first time (Column 3, lines 58-67). Jilk fails to explicitly teach but Robin teaches generating at least one score indicative of an impact on an entity as a result of the each worker completing or not completing the one or more tasks by the first time; and causing display of the at least one score on a first view of a user interface Note Pages 331, 380-382, and 400 of Robin. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the system of Jilk to have incorporated the teachings of Robin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
  	Regarding claims 2, and 15, Jilk further teaches wherein the at least one score includes a score indicating a cost saved for the entity based on the set of workers completing or not completing the one or more tasks by the first time (Column 20, lines 38-45). 
 	Regarding claims 3, and 9, and 16, Jilk and Robin further teach wherein the at least one score includes a customer score indicating whether one or more customer needs were met in engaging in the one or more tasks (See rejection of claim 1 above).  
 	Regarding claims 6, 12, and 19, Jilk and Robin teaches causing display of an internal process score indicating how effective a process was for completing the one or more tasks; and causing display of a people score indicating whether individuals are performing a task correctly and are spending enough time on the one or more tasks (See rejection of claim 1 above).  
 	
Allowable Subject Matter
7. 	Claims 4-5, 7, 10-11, 13, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the  35 U.S.C 101 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
			
 	 					Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Williamson (US Patent No. 10521752 teaches the concept of assigning tasks to specific worker type and assigning score upon a worker completing of the tasks.

 	Storzum et al. (US Application No. 2009/0063238) teach an executed workload that indicates one or more performance metrics related to the performance of a work task. An example of a performance metric is a time for completion of the task. Based on    
 	
 	Anderson et al (US Application No. 2011/0311380) a method and system for distributing a task over a network to multiple workers for completion. Identifying an attribute of the task including multiple unit jobs, determining target accuracy in completion of the task by the multiple workers. Computing a number of results to be collected for a unit job of the task based on the target accuracy, setting a wage amount that is offered to a worker for completing a unit job of the task based on the attribute and the target accuracy.
	Kreuzkamp (US Application No. 2014/0278638) teach and processes for managing worker tasks. Tasks are dispatched to mobile devices of workers, and workers report the completion of those tasks using their mobile devices. Workers  earn scores for completing the tasks.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623